Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 12/09/2019 for application number 16/707, 932 and interview summary dtd., 02/24/2022. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 cancelled.
Claims 21 - 40 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2020, 02/19/2021 and 02/23/2022 were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 02/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,503,226 and 10,156,877 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Peter Cesarz [reg# 61,190] on 02/22/2022 and 02/24/2022.
The application has been amended as follows: 
In the Specification:
Please amend the specification as follows:
On page 2, paragraph 0001, line 2, after “2018” please insert ---, now US Patent 10, 503, 226 issued on 12/10/2019--------
On page 2, paragraph 0001, line 5, after “2016” please insert ---, now US Patent 10,156,877 issued on 12/18/2018--------
In the claim: 
Please amend the claims 23 and 31 as follow:
Claim 23:
Please replace the claim 23 with -----23. The system defined in claim 21 wherein the power limit comprises a thermal limit.-----------
Claim 30:
Please replace the claim 30 with -----30. The system defined in claim 21 wherein the power control unit is operable to authorize execution of the detected system event when on the detected system event being designated as a priority event that causes a power limit to be exceeded when executed with energy from the residual energy budget and the detected system event is determined to have a level of priority higher than one or more other priority events.-----------


Reason for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention distinguishes over the prior art for following reasons. The closest prior art on record are : (i) Ragupathi et al., US 2017/0329638 A1 ---- a system and method including determining an occurrence of power event and in response gracefully terminating one or more applications executing and (ii) Bohn at al., US 20160011914 A1 teaches --- a system and method for distributed power delivery including receiving power request and priority for task associated with the power request and determining whether sufficient power available or may become available as other task complete  or opt to wait for period of time for allocating to service power request.
	The independent claims 1, and 16 are allowable over the art of record. None of the references either alone or in combination teach or fairly suggest “a memory including a registry for information regarding one or more system events that are designated as priority events; a mechanism to track operation of events; and a power control unit, including circuitry, operable to maintain a residual energy budget and authorize execution of a detected system event based on availability of energy in the residual energy budget and based on the detected system event being designed as a priority event that causes a power limit to be exceeded when executed with energy from the residual energy budget”, and “the processor to perform operations comprising: storing information in a registry regarding one or more events for a system that are designated as priority events; maintain a residual energy budget for the system; detecting a system 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NITIN C PATEL/Primary Examiner, Art Unit 2186